United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrick, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1511
Issued: January 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 14, 2011 appellant filed a timely appeal from a January 18, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) terminating her benefits effective
February 13, 2011 and from a March 14, 2011 decision denying her request for a hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits and
nonmerits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective February 13, 2011; and (2) whether OWCP
properly denied appellant’s request for an oral hearing as untimely filed.
On appeal, appellant contends that the medical evidence establishes that she still has
damage to her neck, and that she is still experiencing pain in her neck and shoulders.

FACTUAL HISTORY
On December 4, 2008 appellant, then a 45-year-old distribution clerk, filed a traumatic
injury claim alleging that on December 3, 2008 she hurt her neck when a package fell while she
was retrieving another package. On February 26, 2009 OWCP accepted her claim for sprain of
the neck and brachial radiculitis.
In a November 3, 2009 report, Dr. Ben Benatar, appellant’s treating Board-certified
orthopedic surgeon, stated that appellant was still complaining of pain in her neck, pain in both
upper shoulder areas, pain extending into her forearm and occasional parethesias in both
forearms. He diagnosed her with cervical radiculopathy and opined that she was disabled. In
subsequent medical reports and duty status reports, Dr. Benatar noted that appellant’s pain had
not improved and that she remained disabled, specifically noting that appellant could not use her
arms lifting, carrying and sorting mail.
Dr. Benatar referred appellant to Dr. Greg M. Szerlip, an osteopath, for a consultation. In
a February 18, 2010 report, Dr. Szerlip listed appellant’s diagnoses as cervical disc displacement,
cervical radiculopathy and cervical paraspinal muscle spasms and recommended that she
undergo a series of cervical epidural steroid injections. He gave her injections on April 15, 2010,
but this injection was not successful in providing relief.
On July 14, 2010 OWCP referred appellant to Dr. P. Leo Varriale, a Board-certified
orthopedic surgeon, for a second opinion. In a July 28, 2010 report, Dr. Varriale diagnosed her
with resolved cervical strain and resolved strain to the right and left shoulders. He noted no
objective findings of cervical strain or brachial radiculitis. Although Dr. Varriale believed that
appellant’s injuries were causally related to the employment injury of December 3, 2008, he
opined that there was no further need for any physical therapy or orthopedic treatment. He
further opined that appellant had no disability at this time and was capable of performing all her
duties as a distribution clerk without any restrictions.
On December 3, 2010 OWCP proposed termination of appellant’s compensation for
wage loss and medical benefits.
In a December 15, 2010 report, Dr. Benatar indicated that appellant’s objective studies
evinced cervical disc herniations and cervical disc neuropathy in both left and right upper
extremities showing positive cervical radiculopathy that are consistent with her injuries. He
opined that she does have a disability which is aggravated by her working conditions and
actually caused by her working conditions. Dr. Benatar considered appellant markedly disabled
and stated that she could not return to work for the employing establishment.
By decision dated January 18, 2011, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective February 13, 2011.
On February 18, 2011 appellant requested an oral hearing before an OWCP hearing
representative. By decision dated March 14, 2011, OWCP denied her request for the reason that
it was not timely filed. It further denied the request as it found that the issue in the case could be
equally well addressed by appellant requesting reconsideration and submitting new evidence.

2

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.1 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability had ceased or that it is no longer related to the
employment.2 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.3 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.4
Furthermore, FECA5 provides that, if there is disagreement between the physician
making the examination for OWCP and the employee’s physician, OWCP shall appoint a third
physician who shall make an examination.6
ANALYSIS
OWCP accepted appellant’s claim for a sprain of the neck and brachial radiculitis, and
compensation and medical benefits were paid. Appellant was treated for her condition by
Dr. Benatar, who has continuously maintained that she remains disabled due to her employmentrelated condition. Dr. Benatar referred appellant to Dr. Szerlip for consultation and injection,
however, Dr. Szerlip noted that the injection given on April 15, 2010 was not successful in
providing appellant relief. OWCP referred appellant to a second opinion from Dr. Varriale, who
concluded that, although her injuries were causally related to the employment injury of
December 3, 2008, she was in no further need for any physical therapy or orthopedic treatment.
Dr. Varriale also opined in his July 28, 2010 report that appellant was capable of performing all
her duties as a distribution clerk without any restrictions. In a December 15, 2010 report,
Dr. Benatar disagreed with Dr. Varriale’s conclusion. He indicated that appellant’s objective
studies evince cervical disc herniations and cervical disc neuropathy in both left and right upper
extremities showing positive cervical radiculopathy that was consistent with appellant’s injuries.
Dr. Benatar concluded that appellant does have a disability which is aggravated, and actually
caused, by her working conditions. He reiterated that appellant was markedly disabled and
stated that she cannot return to work at this time.
In terminating appellant’s compensation and medical benefits, OWCP gave greater
weight to the opinion of Dr. Varriale, the second opinion physician. However, the Board finds
that a conflict existed between appellant’s treating physicians, Drs. Benatar and Szerlip, and the
1

Curtis Hall, 45 ECAB 316 (1994).

2

Jason C. Armstrong, 40 ECAB 907 (1989).

3

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

4

Calvin S. Mays, 39 ECAB 993 (1988).

5

5 U.S.C. §§ 8101-8193, 8123(a).

6

Id. at § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

3

second opinion physician, Dr. Varriale, on the issue of whether appellant had any remaining
disability or residuals from her accepted employment injury, and OWCP should have referred
appellant to an impartial medical specialist7 for resolution thereof, pursuant to 5 U.S.C.
§ 8123(a). Accordingly, OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits, and the Board will reverse the decision terminating benefits. The case is
remanded for payment of appropriate compensation.
CONCLUSION
The Board finds that OWCP did not properly terminate appellant’s wage-loss
compensation and medical benefits effective February 13, 2011. As OWCP’s decision
terminating appellant’s wage-loss compensation and medical benefits is reversed, the second
issue regarding whether OWCP properly denied appellant’s request for a hearing as untimely
filed is moot.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 14 and January 18, 2011 are reversed.
Issued: January 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

M.D., Docket No. 11-928 (issued December 1, 2011).

4

